Citation Nr: 0411869	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran had active service from June 1953 to September 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Wichita, Kansas Medical and Regional Office Center (M & ROC) 
of the Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for a low back 
disability.


FINDINGS OF FACT


1.  The veteran was treated once for low back pain during 
service; however at separation his low back was evaluated as 
normal.

2.  The veteran's only current back disorder, lumbar disc 
disease, did not develop until many years after service and 
is not the result of any incident of service.



CONCLUSION OF LAW


The grant of service connection for a low back disability is 
not warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 
38 C.F.R. §  3.303, (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background


The veteran served on active duty in the Army from June 1953 
to September 1956.  A physical examination was conducted in 
May 1953 to certify the veteran's eligibility to begin 
military training.  On the Standard Form 88, the examining 
physician stated that the veteran had no spinal or other 
musculoskeletal defects and cleared him to begin military 
service.

The veteran was seen in July 1953 complaining of low back 
pain.  No other service medical records indicate the veteran 
continued to suffer from low back pain.  A separation 
examination was conducted in July 1956.  On the Standard Form 
88, the examining physician again stated that the veteran had 
no spinal or other musculoskeletal defects.  The veteran was 
discharged shortly thereafter.

In 1957, the veteran brought a claim for service connection 
for residuals of a left inguinal hernia and loss of the use 
of a creative organ, resulting from his herniorrhaphy during 
service.  Service connection was granted.

In the August 2002 claim, the veteran stated that he was no 
longer able to work due to his low back pain.  He stated that 
his pain has been consistent since 1953.  In a letter dated 
February 2003 the veteran claims that his low back injury 
began after attempting a martial arts maneuver during 
service.

In a May 2003 statement to support his claim, the veteran 
claimed that he underwent surgery at UMC West (formerly known 
as the Cheyenne, Wyoming City Hospital) in either August or 
September 1957.  He further stated that he had also been 
treated at the local VA hospital.  A former nurse, claiming 
that she had treated the veteran almost 50 years ago, also 
submitted an undated lay statement on the veteran's behalf.

In an informal conference report dated July 2003, the M & ROC 
noted that all attempts to find the medical records requested 
by the veteran had been unsuccessful.  In an August 2003 
report of contact, the veteran's representative noted that 
all available information was already in the veteran's file.

The veteran claims that he has suffered from low back pain 
since his time in service.  VA Medical Center treatment 
records from January 2001 to 2003 show that the veteran was 
seen for his low back during this period, with a diagnosis of 
lumbar disc disease.  There are no medical records available 
from 1956 to 2000 regarding the veteran's low back pain.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)


As a preliminary matter, on November 9, 2000, the VCAA was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the M & 
ROC must satisfy the following four requirements:

First, the M & ROC must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2003).  The February 2003 letter informed the 
veteran of the requirements to establish service connection.  
The letter also informed the veteran that he should submit 
medical evidence of a current physical disability along with 
medical evidence of a relationship between his current 
disability and an injury, disease, or event in service.

Second, the M & ROC must inform the claimant of the 
information and evidence the VA will seek to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  In a letter 
dated February 2003, the M & ROC stated that it would make 
reasonable efforts to help obtain such things as medical 
records, employment records, or records from other Federal 
agencies.  It also stated that the VA will assist by 
providing a medical examination or getting a medical opinion 
if necessary.  Additionally, the letter requested the dates 
and places of all treatment from the date of discharge to 
present time for a low back disability.  It also stated that 
at the veteran's election, the M & ROC could also obtain this 
information through the enclosed VA Forms 21-4142 
(Authorization for Release of Information).  The letter also 
specifically stated that the information must be received 
within one year of the date of the letter to be processed.

Third, the M & ROC must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1)  (2003).  The M 
& ROC letter dated February 2003 specified information that 
the veteran needed to provide in order to process his claim.  
The letter requested the names of the people, agencies, or 
companies who have records that the veteran believes will 
help decide his claim; the addresses of these people, 
agencies or companies; the approximate time frame covered by 
these records; and the condition for which the veteran was 
treated, in the case of medical records.  

Finally, the M & ROC must request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) 
(2003).  The letter dated February 2003 requested that the 
veteran bring attention to or obtain any other relevant 
information that would help adjudicate his claim.

In short, the M & ROC has informed the veteran of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

The M & ROC has made multiple attempts to obtain the medical 
records of the veteran in order to determine whether his low 
back disorder was a result of a disease or injury in service.  
The VA was able to obtain service related medical records, 
which did not demonstrate any further low back problems after 
1953, when the veteran was still on active duty.  The veteran 
has been unable to provide the Board with any other medical 
records.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Although a medical examination was not obtained with an 
opinion speculating to the etiology of the veteran's low back 
disorder, the evidence of record already contains sufficient 
medical evidence to decide the claim.  See 38 C.F.R. § 3.159 
(4).  This will be described in greater detail below.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.








Analysis


Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  38 
U.S.C.A. § § 1110, 1131  (West 2002).  Service connection may 
also be granted for certain chronic diseases, including 
arthritis, if it manifests itself to a compensable degree 
within one year of leaving service.  38 C.F.R. §§ 3.307, 
3.309 (a) (2003).  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

The evidence does show that the veteran has been diagnosed 
with lumbar disc disease in 2003 and he continues to receive 
treatment for his low back.  The evidence also shows that he 
was seen for low back pain on one occasion in service in 
1953.  However, the evidence shows that the veteran was 
released from service with no indication of continuing low 
back pain on his separation physical examination in 1956.  He 
was not seen for arthritis in service or within one year of 
service.  Despite efforts by both the VA and the veteran, no 
medical records addressing low back pain could be located for 
the years between 1956 and 2000.



The veteran claims that he has been suffering from low back 
pain since his separation from service.  The veteran brought 
an unrelated claim to the VA in 1957 for an in-service 
injury, and was granted service connection.  It is unclear 
why the veteran did not bring his low back disorder to the 
VA's attention when he brought other medical concerns 
forward.  In the absence of any other explanation, this fact 
supports a finding that the veteran was not having back pain 
in 1957.

The veteran asserts that his current low back disorder is 
related to an injury he suffered in service.  In the lay 
statement that was submitted on the veteran's behalf in an 
undated letter, the veteran's former nurse claimed that she 
treated the veteran almost 50 years ago.  As no medical 
records were recovered for this time period, not much weight 
can be assigned to this vague letter.  It represents an 
attempt to recollect events that occurred more than 45 years 
ago.  Of greater import is the fact that the veteran was only 
seen for his low back on one occasion in service.  No other 
medical records show treatment records for the veteran's low 
back pain until January 2001.  For this reason, it is 
determined that the preponderance of the evidence is against 
the veteran's claim.

The VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit.  The VA is not required, however, to 
provide assistance to a veteran if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. §§  5103, 5103A (West 2002).  A VA 
medical examination would not aid in substantiating this 
claim.  The veteran complained of low back pain in 1953, but 
was discharged with no further mention of low back pain.  
Although the veteran's VA medical records from 2001 indicate 
he was suffering from low back pain, this does not bear on 
the question of when his pain began.  There is no medical 
evidence indicating when the veteran's low back pain began.



As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim of service connection for a 
low back disability must be denied.  See 38 U.S.C.A §5107 
(West 2002). 


ORDER


The claim for service connection for a low back disability is 
denied.




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



